                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 05, 2019
                         UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ROHAN K. BALGOBIN and NATASHA §
BALGOBIN                       §
                               §
           Plaintiffs.         §
                               §
VS.                            §              CIVIL ACTION NO. 3:18–CV–00114
                               §
JPMORGAN CHASE BANK, N.A.;     §
RUSHMORE LOAN MANAGEMENT §
SERVICES, LLC; WILMINGTON      §
SAVINGS FUND SOCIETY, FSB; and §
DOES 1-X                       §
                               §
           Defendants.         §

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                 MEMORANDUM AND RECOMMENDATION

      Pending before the Court are Plaintiffs Objections to Magistrate Judge’s Findings

and Recommendations Pursuant to 28 U.S.C. § 636, Federal Rule of Civil Procedure 72

(“Objections”). Dkt. 39. On January 16, 2019, Defendant JPMorgan Chase Bank, N.A.’s

Motion to Dismiss and Brief in Support (Dkt. 13) and Defendants’ [Rushmore Loan

Management Services, LLC and Wilmington Savings Fund Society, FSB] Motion to

Dismiss (Dkt. 23) were referred to Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(B).    Dkt. 33.    On February 15, 2019, Judge Edison filed a

Memorandum and Recommendation (Dkt. 36) recommending that Defendant JPMorgan

Chase Bank, N.A.’s Motion to Dismiss and Brief in Support (Dkt. 13) and Defendants’

Motion to Dismiss (Dkt. 23) be GRANTED.
      On February 26, 2019, Plaintiffs filed their Objections. In accordance with 28

U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination of those

portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 36) be
             APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)    Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss and Brief in
             Support (Dkt. 13) be GRANTED; and

      (3)    Defendants’ [Rushmore Loan Management Services, LLC and Wilmington
             Savings Fund Society, FSB] Motion to Dismiss (Dkt. 23) be GRANTED.

      It is so ORDERED.

             SIGNED at Galveston, Texas, this 5th day of March, 2019.



                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




                                           2
